UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33540 (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way, Menomonee Falls, WI53051 (Address of principal executive offices) (262) 253-9800 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yeso No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of February 9, 2012 Common Stock, $.01 par value per share ZBB Energy Corporation Form 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION (*) Page Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited), December 31, 2011 and June 30, 2011 1 Condensed Consolidated Statements of Operations (unaudited), Three and Six Months Ended December 31, 2011 and 2010 2 Condensed Consolidated Statements of Changes in Equity (unaudited), Six Months Ended December 31, 2011 and year ended June 30, 2011 3 Condensed Consolidated Statements of Cash Flows (unaudited), Six Months Ended December 31, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 (*) All of the financial statements contained in this Quarterly Report are unaudited with the exception of the financial information at June 30, 2011, which has been derived from our audited financial statements at that date and should be read in conjunction therewith. Our audited financial statements as of June 30, 2011 and for the year then ended, and the notes thereto, can be found in our Annual Report on Form 10-K, which was filed with the Securities and Exchange Commission on September 8, 2011. ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets December 31, 2011 (Unaudited) June 30, 2011 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company - Intangible assets, net Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Deferred revenues Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Equity Series A preferred stock ($0.01 par value, $10,000 face value) 10,000,000 authorized, 575.1280 and 355.4678 issued, preference in liquidation of $6,133,947 and $3,715,470 as of December 31, 2011 and June 30, 2011, respectively Common stock ($0.01 par value); 150,000,000 authorized 36,623,476 and 29,912,415 shares issued Additional paid-in capital Notes receivable - common stock ) ) Treasury stock - 13,833 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest - Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements 1 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended December 31, Six months ended December 31, Revenues Product sales $ Engineering and development Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development - - - Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) Other Income (Expense) Equity in loss of investee company ) - ) - Interest income Interest expense ) Other income Total Other Income (Expense) Loss before provision (benefit) for Income Taxes ) Provision (benefit) for Income Taxes ) - ) - Net loss ) Net loss attributable to noncontrolling interest - - Net Loss Attributable to ZBB Energy Corporation $ ) $ ) $ ) $ ) Net Loss per share- Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares-basic and diluted: Basic Diluted See accompanying notes to condensed consolidated financial statements. 2 ZBB Energy Corporation Condensed Consolidated Statements of Changes in Equity (Unaudited) Number of Shares Series A Preferred Stock Number of Shares Common Stock Additional Paid-in Capital Notes Receivable - Common Stock Treasury Stock Accumulated Deficit Accumulated Other Comprehensive (Loss) Noncontrolling Interest Comprehensive Loss Balance: July 1, 2010 $ $ $
